UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2017 Commission File Number: 001-38049 Azul S.A. (Name of Registrant) Edifício Jatobá, 8th floor, Castelo Branco Office Park Avenida Marcos Penteado de Ulhôa Rodrigues, 939 Tamboré, Barueri, São Paulo, SP 06460-040, Brazil. +55 (11)4831 2880 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form 40-F. Form 20-F x Form 40-F  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes  No x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes  No x Traffic Release April | 2017 Azul Reports April Traffic S ã o Paulo, May 16 , 2017 – Azul S.A., “ Azul ” , (B3: AZUL4, NYSE: AZUL), the largest airline in Brazil by number of destinations served and departures, announces today its preliminary traffic results for April 2017. Domestic passenger demand increased 11.5% compared to April 2016 on a capacity increase of 10.1%. As a result, domestic load factor for April 2017 was 79.8%, slightly higher than the 78.7% recorded during the same period last year. Azul
